In a proceeding pursuant to CPLR article 78 to compel Marietta Seaman, as the Town Clerk of the Town of Southampton, to issue a certificate evincing approval of a preliminary subdivision plat pursuant to Town Law § 276 (8), the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Loughlin, J.), entered November 17, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Under the circumstances, the petitioners were not entitled to a certificate evincing approval of a preliminary subdivision plat pursuant to Town Law § 276 (8) (see Town Law § 276 [5] [d] [i], [ii], [iii] [2]). Miller, J.P., Rivera, Skelos and Lifson, JJ., concur.